Citation Nr: 0738005	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increase evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled Ameican Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, a letter of August 2007 from the Vet 
Center to the Court Administrator, a letter of March 2007 
from a counselor from the Vet Center, and an April 2007 from 
the veteran's private physician, Dr. J.E.P. was received by 
the Board.  The AOJ has not reviewed this evidence and there 
is no indication in the record that the veteran waived 
initial consideration of evidence by the AOJ.  As the AOJ did 
not review this evidence, an SSOC must be issued.  See 38 
C.F.R. §§ 19.31, 19.37 (2006).

Accordingly, the case is REMANDED for the following action:

The AOJ should review all evidence 
associated with the file since the last 
supplemental statement of the case and 
issue a new SSOC.

If upon completion of the above action decision remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



